 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           Case No. 1:19-cr-015-DAD-BAM

12                   Plaintiff,                          ORDER DENYING MOTION FOR
                                                         SUBSISTENCE COSTS AND DENYING
13           v.                                          WITHOUT PREJUDICE MOTION FOR
                                                         TRANSPORTATION COSTS
14   ERASMO VILLEGAS-SUAREZ,
                                                         Doc. 424
15                   Defendant.

16
            Defendant Erasmo Villegas-Suarez has requested travel expenses for transportation
17
     from Bakersfield to Fresno and for subsistence expenses while in Fresno for the scheduled two-
18
     week trial starting on September 9, 2019, citing 18 U.S.C. § 4285.
19
     Request for Subsistence
20
           18 U.S.C. § 4285 provides that when an indigent defendant is released pending a court
21
     appearance, a judge “may, when the interests of justice would be served thereby” direct the
22
     Marshal to arrange for or pay for transportation “to the place where his appearance is required”
23
     and “furnish [defendant] with an amount of money for subsistence expenses to [her]
24
     destination, not to exceed the amount authorized as a per diem allowance for travel under
25
     section 5702(a) of title 5, United States Code.” Section 4285 authorizes only an order directing
26
     the Marshal to transport defendants to court. It does not provide judicial authority to require
27
     payment for lodging or food during a trial. The legislative history of § 4285 authorizes the
28


                                                     1
 1 payment of subsistence expenses “for the time during which the defendant is actually

 2 travelling.” See H.R.Rep. No. 95–1653, 95th Cong., 2d Sess. at 3 (1978), U.S.Code Cong. &

 3 Admin.News 1978, pp. 3732, 3733 (“Subsistence shall terminate upon arrival at the defendant's

 4 destination and shall not continue throughout the defendant's stay at that destination.”). Courts

 5 within this Circuit and outside of this Circuit have concluded that § 4285 does not authorize the

 6 United States Marshals Service to provide subsistence expenses to a defendant for lodging

 7 during a trial, nor for travel back to his or her residence. United States v. Ibarra, No. 13-CR-

 8 3170-GPC, 2014 WL 4352063, at *2 (S.D. Cal. Sept. 2, 2014); United States v. Centeno, No.

 9 09CR3120–L, 2009 WL 3334144, at *1 (S.D.Cal.2009) (one way transportation and

10 subsistence during transportation, not general subsistence, authorized); United States v. James,

11 762 F.Supp. 1, 2 (D.D.C.1991) (“while the statute authorizes payment to travel to the court,

12 once at the site of the court, the statute does not authorize payment of subsistence during the

13 course of the trial or hearing”); United States v. Haley, 504 F.Supp. 1124, 1129 (E.D.Pa.1981)

14 (“[T]he statute does not authorize subsistence funding for defendants once they arrive at the
   place of trial and during trial, which could be extended.”); United States v. Sandoval, 812
15
   F.Supp. 1156, 1157 (D.Kan.1993) (“[W]hile the court may require the Marshal to provide
16
   money for subsistence during transit, this statute does not authorize the court to enter an order
17
   requiring the Marshal to provide money for subsistence upon reaching [the place of trial.]”).
18
         The request for subsistence during the scheduled trial is DENIED.
19
   Transportation Costs from Bakersfield to Fresno
20
         The statute places the onus on the defendant to demonstrate that he “is financially unable
21
   to provide the necessary transportation.” Establishing financial unable to provide the necessary
22
   transportation is an especially heavy burden. See U.S. v. Forest, 597 F.Supp.2d 163, 165
23
   (D.Me. 2009). The fact that a defendant may be indigent for purposes of appointment of
24
   counsel is a different standard than under 18 U.S.C. § 4285. A person might not be able to pay
25
   for her own lawyer, but maybe able to pay for gas to travel. Section 4285 provides that when an
26
   indigent defendant is released pending a court appearance, a judge may direct the United States
27
   Marshal to arrange for or pay for transportation to the place where his appearance is required
28


                                                    2
 1 and furnish defendant with an amount of money for subsistence expenses to her destination,

 2 only authorizes the payment of subsistence expenses for the time during which the defendant is

 3 actually traveling. In United States v. Forest, 597 F.Supp.2d 163, 165 (D.Me.2009), the court

 4 stressed the “especially heavy” nature of the burden a defendant must satisfy to qualify as

 5 financially unable to provide for his or her own transportation.

 6        The statute requires the Court to conduct an “appropriate inquiry” into Defendant’s

 7 financial condition. Here, Counsel submitted a motion with no supporting declaration from

 8 Defendant for the Court to conduct an “appropriate inquiry.” Accordingly, the motion for

 9 transportation costs is DENIED without prejudice.

10
     IT IS SO ORDERED.
11
       Dated:    September 3, 2019                         /s/ Barbara   A. McAuliffe            _
12
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   3
